Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.


             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 16-BG-370

                     IN RE BRIGITTE L. ADAMS, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 426034)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                         (Board Docket No. 14-BD-031)
                              (DDN-505-10, et al.)


(Argued February 15, 2017                              Decided August 30, 2018)

      Brigitte L. Adams, pro se.

      Elizabeth A. Herman, Deputy Disciplinary Counsel, with whom Wallace E.
Shipp, Jr., Disciplinary Counsel at the time the brief was filed, and Jennifer P.
Lyman, Senior Assistant Disciplinary Counsel, were on the brief, for the Office of
Disciplinary Counsel.

      Before GLICKMAN and FISHER, Associate Judges, and WASHINGTON, Senior
Judge. *

      PER CURIAM: In 2015, a Hearing Committee (“Committee”) of the Board on


      *
        Judge Washington was Chief Judge at the time of argument. His status
changed to Senior Judge on March 20, 2017.
                                          2

Professional Responsibility (“Board”) determined that Brigitte L. Adams

(“Respondent”) violated multiple Rules of Professional Conduct when she

neglected the cases of five Criminal Justice Act (“CJA”) clients. The Committee

recommended respondent be suspended from the practice of law for six months

and that her reinstatement be conditioned on proof of her fitness to practice law.



      The Board agreed with a substantial majority of the Committee’s findings

and conclusions; however, the Board disagreed with the Committee’s

recommended      fitness   requirement    and    the   findings    underlying    that

recommendation. The Board, instead, recommended a six-month suspension with

all but ninety days stayed, no fitness requirement, and a probation period with

supervision and therapy.      Disciplinary Counsel disagreed with the Board’s

recommendation and noted its objection with this court. Respondent requests that

we adopt the recommendations of the Board.



      For the reasons stated below, we agree with the Board that a fitness

requirement is not appropriate in this matter. However, we are not convinced that

the Board’s sanction recommendations are sufficient to protect the integrity of the

Bar. Therefore, we impose a lengthier probation period, with practice monitoring

should respondent resume her practice during the probationary period, and a few
                                          3

additional conditions recommended by the Board and discussed below.



                            I. Procedural Background



      Brigitte L. Adams has been a member of the District of Columbia Bar since

1990. Respondent was brought to the attention of Disciplinary Counsel after she

abandoned the cases of five indigent criminal defendants, whom she was assigned

to represent on appeal under the Criminal Justice Act from 2008 until 2010. In

regard to the five client matters, Disciplinary Counsel filed a Specification of

Charges, which alleged respondent violated numerous rules of conduct: Rules 1.1

(a) and (b) (failing to represent clients competently, and with skill and care); Rules

1.3 (a), (b)(1), and (c) (failing to diligently and zealously represent clients,

intentionally failing to seek clients’ lawful objectives, and failing to act with

reasonable promptness); Rule 1.4 (a) (failing to keep clients reasonably informed

and failing to comply with reasonable requests for information); Rule 1.4 (b)

(failing to explain a matter to permit clients to make informed decisions); Rule

1.16 (d) (failing to protect clients’ interests, in connection with termination of

representation); Rule 3.4 (c) (disobeying the rules of a tribunal); Rule 8.4 (d)

(engaging in conduct that seriously interferes with the administration of justice);

and D.C. Bar R. XI, §§ 2 (b)(3) and 2 (b)(4) (failing to comply with orders of the
                                           4

Court and the Board and failing to respond to an inquiry from the Court or the

Board in connection with a disciplinary proceeding). Respondent was also alleged

to have violated Rule 5.5 (a) for practicing law in a jurisdiction where doing so

violates the regulation of the legal profession.



      The intricacies of respondent’s alleged misconduct are not at issue.

Respondent, in fact, admitted nearly all of the fifty-two factual allegations in

Disciplinary Counsel’s Specification of Charges and only disputed the alleged

violations of Rules 3.4 (c) and 5.5 (a). Notwithstanding, a summation of her

alleged misconduct is appropriate. 1 Beginning in 2001, respondent was placed on

the District of Columbia Court of Appeals’ CJA panel of attorneys willing to

accept appointments to represent indigent criminal defendants in appellate matters.

From 2008 to 2010, respondent was appointed to represent five separate criminal

defendants. Respondent, however, in almost every respect failed to communicate

with these five clients, pursue her clients’ interests, file briefs on their behalf, or

respond to Court orders.        Instead, respondent filed numerous motions for

extensions of time in which to file briefs but, ultimately, ignored twenty-six

separate Court orders to file briefs. We were forced to vacate her appointment in

the five cases in late 2010 and ordered respondent to turn over her files to

      1
          Respondent stipulated to the following facts.
                                        5

successor counsel.



         At this point, Disciplinary Counsel had become aware of respondent’s

misconduct. It sent various inquiries and orders to respond, all of which went

unanswered. When respondent failed to comply with a court order enforcing

Disciplinary Counsel’s subpoena for her files, the Superior Court held a hearing on

our referral of respondent’s contempt. Respondent failed to appear and a bench

warrant was issued for her arrest. Numerous unsuccessful attempts were made to

serve respondent the warrant. Finally on May 30, 2012, we ordered respondent’s

license temporarily suspended based upon her failure to respond to the Board’s

order.



         On August 7, 2012, respondent appeared before a Superior Court judge as

counsel for Eutelsat America Corporation. The court refused to let her proceed in

light of our order of suspension. Shortly thereafter, respondent’s counsel sent

Disciplinary Counsel a letter responding to the allegations of unethical conduct.

From this point on, respondent fully cooperated with Disciplinary Counsel and

stipulated to all the relevant facts. The Superior Court quashed the bench warrant,

and we vacated the order of temporary suspension.
                                          6

      On August 27, 2014, the Hearing Committee held an evidentiary hearing to

determine whether respondent violated Rules 3.4 (c) and 5.5 (a) — she had already

stipulated to the remaining violations — and to hear evidence to mitigate her

misconduct. Respondent presented three witnesses and her own testimony of her

emotional and mental condition underlying these events. Specifically, respondent

claimed that she began having difficulties working on her criminal appeals after

she handled a murder appeal, in which her client was convicted of a particularly

egregious murder and expressed no remorse.            Working on this case upset

respondent and caused her “to shut down.”          She testified that those negative

feelings resurfaced when she began receiving phone calls from one of her CJA

clients, who was also convicted of committing a murder. Respondent “would sit

down with the transcripts and [she] would sit there and not be able to open it.” The

Hearing Committee accepted as credible respondent’s testimony regarding her

murder cases that were difficult for her emotionally and caused her to shut down.

Nevertheless, the Committee recognized that these difficulties did not render

respondent incapable of conducting her civil practice, keeping up with deadlines in

her CJA cases, or filing motions for extension of time to file briefs.2




      2
        During this entire period, respondent maintained a civil practice until she
became a full-time employee for Eutelsat Americorp.
                                         7

      Respondent presented the testimony of Nickie Irish, a senior counselor at the

D.C. Bar Lawyer Assistance Program, who testified regarding respondent’s

rehabilitation efforts.   Ms. Irish evaluated respondent over the course of four

meetings and observed that respondent reported anxiety and avoidance behaviors

with her CJA criminal cases.       Ms. Irish recommended that respondent seek

psychological treatment for her condition and referred respondent to Dr. Ronald

Kimball. Stefan Lopatkiewicz, respondent’s former supervisor and mentor, also

testified regarding her shut down and failure to open any of her communications

from the court or Disciplinary Counsel. Finally, Dr. Ronald Kimball testified

regarding his psychological evaluation of respondent, her emotional difficulties

associated with her criminal cases, and her ability to successfully practice law in

the future. Dr. Kimball acknowledged that respondent’s judgment was intact, she

was quite capable of working as an attorney, and that her “borderline dependent

personality features” did not rise to the level requiring a clinical diagnosis. Dr.

Kimball concluded that there was no reason why respondent should not continue to

operate as a licensed attorney.



      The Hearing Committee concluded that Disciplinary Counsel had met its

burden of proving each of respondent’s alleged violations with the exception of the

D.C. Bar Rule XI, § 2 (b)(4) violation for failing to respond to an inquiry from the
                                           8

Board. The Hearing Committee recommended respondent be suspended for six

months from the practice of law and be subjected to a fitness requirement before

she could be readmitted to the bar. The Committee relied on three of its findings

as support for the imposition of a fitness requirement: (1) respondent’s testimony

that she did not open her mail, receive calls, or review her answering machine

between 2009-12 was incredible and inconsistent with the record; (2) respondent

filed motions to extend the time for filing a brief with no intention of actually filing

the briefs; and (3) respondent acted with “callousness” in destroying client files

rather than transmitting those files to successor counsel.



      The Board, however, took exception to the Hearing Committee’s findings

undergirding its recommended fitness requirement concluding that the findings

were unsupported by substantial evidence in the record and were inconsistent with

other evidence. Therefore, the Board rejected the Committee’s recommendation

that a fitness requirement be imposed and instead recommended that ninety days of

respondent’s six-month suspension be stayed during a one-year period of

supervised probation with conditions to ensure that she continue to receive

appropriate psychological treatment.        The Board further recommended that

respondent be removed from all panel lists for court-appointed counsel, without

prejudice to her ability to reapply following her suspension and probation.
                                          9

Disciplinary Counsel disagrees with the Board’s recommendation and noted its

objection with this court.



                             II. Disputed Factual Findings



      In its Report and Recommendation, the Board determined that the three

findings relied upon by the Committee to impose a fitness requirement amounted

to a general attack on respondent’s credibility. The Board, in reviewing the report

and recommendation of the Committee, determined that the Committee’s findings,

in this regard were too conclusory and were undermined by other evidence in the

record. After a thorough review of the record, and after giving the required

deference to the Board’s ultimate findings, we agree that, under the circumstances

here, a fitness requirement is unwarranted.



      First, we “accept the findings of fact made by the Board unless they are

unsupported by substantial evidence of record.” D.C. Bar R. XI, § 9 (h)(1); see

also In re Temple, 629 A.2d 1203, 1208 (D.C. 1993) (“[T]he Board has the power

to make its own factual findings and forward them to the court [of appeals] with a

recommendation”). The Board, in overruling the findings of the Committee, fully

supported its findings with evidence in the record. First, when contrasted with the
                                        10

conclusory findings of the Committee, and despite the Disciplinary Counsel’s

subsequent efforts to reinforce the Committee’s findings, we are persuaded that the

Board’s findings should be accorded the appropriate level of deference. Second,

the contested findings relate to respondent’s “intent” and “state of mind” in filing

requests for extensions of time to file briefs and in destroying client files. While

those findings are probative as to the appropriate level of discipline for

respondent’s prior misconduct, we find them less probative on the question of

whether a fitness requirement is necessary to protect members of the public from

future misconduct.



                             III. Disciplinary Action



      We must impose the discipline recommended by the Board “unless to do so

would foster a tendency toward inconsistent dispositions for comparable conduct

or would otherwise be unwarranted.” D.C. Bar R. XI, § 9 (h)(1). The Board’s

recommended sanction thus “comes to the court with a strong presumption in favor

of its imposition.” In re Hallmark, 831 A.2d 366, 371 (D.C. 2003). “Generally

speaking, if the Board’s recommended sanction falls within a wide range of

acceptable outcomes, it will be adopted and imposed.” Id. (quoting In re Lopes,

770 A.2d 561, 567 (D.C. 2001)). “Although we must give considerable deference
                                        11

to the Board’s recommendations in these matters, the responsibility for imposing

sanctions rests with this court in the first instance.” In re Temple, 629 A.2d at

1207. “The discipline we impose should serve not only to maintain the integrity of

the profession and to protect the public and the courts, but also to deter other

attorneys from engaging in similar misconduct.” In re Martin, 67 A.3d 1032, 1053

(D.C. 2013) (quoting In re Scanio, 919 A.2d 1137, 1144 (D.C. 2007)).



                            A. Length of Suspension



      We first address the appropriate length of suspension. Both the Hearing

Committee and the Board recommend a period of suspension of six months. The

distinction is that in lieu of the fitness requirement recommended by the Hearing

Committee, the Board recommended that ninety days of the six-month suspension

be stayed and that respondent be placed on probation subject to supervision and

continued therapy. Therefore, both the Hearing Committee and the Board are

recommending a six-month suspension for respondent’s conduct in this case.

Because the Committee and the Board agree on the length of the suspension, we

give heightened deference to that recommendation. See In re Boykins, 999 A.2d
166, 173 (D.C. 2010); see also D.C. Bar R. XI, § 9 (h)(1).
                                        12

      After reviewing our prior decisions in similar disciplinary cases, it appears

that the recommended suspension is not outside the permissible range of previous

suspensions for comparable conduct. Therefore, we are satisfied that a suspension

from the practice of law for six months, to begin from the date of the issuance of

this decision, is appropriate.3 See In re Murdter, 131 A.3d 355, 357-58 (D.C.

2016) (imposing a six-month suspension with sixty days stayed in favor of a

probation for one year, where Murdter accepted and then ignored appointment in

five CJA appeals, failed to open his mail, and was convicted of two counts of

criminal contempt); In re Askew, 96 A.3d 52, 59-62 (D.C. 2014) (imposing a six-

month suspension with all but sixty days stayed in favor of probation for one year,

where Askew consciously disregarded one CJA appeal and failed to transfer case

files promptly to successor counsel).



                             B. Fitness Requirement



      That brings us to the central issue we must decide in this appeal: whether to

impose a fitness requirement or instead order other assurances that respondent’s

conditions are met as part of the discipline in this case necessary to protect the


      3
         As discussed below, a portion of this sentence will be suspended pursuant
to a probationary period with conditions.
                                          13

public. In order to justify the imposition of a fitness requirement as a condition of

reinstatement, “the record in the disciplinary proceeding must contain clear and

convincing evidence that casts a serious doubt upon the attorney’s continuing

fitness to practice law.” In re Cater, 887 A.2d 1, 24 (D.C. 2005). Serious doubt is

a real skepticism, not just a lack of certainty. Id. Proof of serious doubt involves

“more than no confidence that a Respondent will not engage in similar conduct in

the future.”   In re Guberman, 978 A.2d 200, 213 (D.C. 2009) (brackets and

internal quotation marks omitted). “[W]hile the decision to suspend an attorney for

misconduct turns largely on the determination of historical facts, the decision to

impose a fitness requirement turns on a partly subjective, predictive evaluation of

the attorney’s character and ability.” In re Cater, 887 A.2d at 22.



      Here, the Committee found that respondent’s case warranted the imposition

of a fitness requirement because of her callous and egregious disregard for the

cases of five indigent clients. Although she explained her misconduct by stating

that she “shut down” psychologically because of the stress caused by her criminal

law practice, respondent conceded before the Committee that her “shut down” was

not a complete shutdown. She acknowledged being able to carry on a civil practice

throughout the same period and, therefore, the Committee found that she had the

capacity, but failed, to represent her clients faithfully, respond to court orders, and
                                         14

take appropriate steps recommended to withdraw from her assigned CJA cases.



      The Board rejected the Committee’s recommended sanction because it read

the Hearing Committee’s report as inviting it to impose a fitness requirement based

solely on the egregious nature of the respondent’s conduct, and her callous

disregard of her clients’ interests. The Board rejected this justification because in

cases with equally egregious misconduct, where there is nothing in the record to

give reason to think that misconduct will be repeated, no fitness requirement has

been imposed, even if we cannot say with certainty that the respondent will not

engage in similar misconduct upon a return to practice. See In re Guberman, 978
A.2d at 213; see generally In re Murdter, 131 A.3d 355; In re Askew, 96 A.3d 52.



      In rejecting the Committee’s analysis that the respondent’s conduct alone

supports the imposition of a fitness requirement, the Board also relied on

respondent’s extensive efforts to remedy and prevent a recurrence of her mental

“shut down” and consequent misconduct. Specifically, the Board cited to the

evaluation performed by Ms. Irish of the D.C. Bar’s Lawyer Assistance Program

and Dr. Kimball, a psychologist to whom she had been referred and with whom

respondent participated in at least twenty therapy sessions. Dr. Kimball testified

that respondent had made substantial progress in recognizing and addressing the
                                        15

cause for her mental shut down, and that he believed respondent’s “judgment ha[d]

improved and she’s very unlikely to get herself into a situation like this again.”

Based largely on this evidence, the Board concluded that “Disciplinary Counsel

failed by a wide margin to meet its burden of proof to show, by clear and

convincing evidence, that there is a ‘serious doubt’ as to Respondent’s current and

future fitness to practice law.”



      Nonetheless, Disciplinary Counsel stands by its arguments that a fitness

requirement is necessary to protect the public and the integrity of the court.

Disciplinary Counsel argues that respondent has not “own[ed] up” to the full scope

of her misconduct, and that a fitness requirement is therefore necessary.       As

support for its recommendation, Disciplinary Counsel relies on this court’s

opinions in In re Delate, 579 A.2d 1177 (D.C. 1990), and In re Bradley, 70 A.3d
1189 (D.C. 2013).      However, these cases are easily distinguishable from the

present case. In re Delate involved an attorney who failed to present any evidence

or argument to the Hearing Committee or the Board in meaningful explanation of

her misconduct. 579 A.2d at 1180. Likewise, In re Bradley involved an attorney

who disputed the allegations of misconduct against her and, by her own admission,

gave false testimony before a hearing committee. 70 A.3d at 1192-93. While,

Disciplinary Counsel may find respondent’s mitigating evidence less than
                                          16

satisfying, here, unlike in Delate and Bradley, the respondent affirmatively

acknowledged her misconduct and offered an explanation for her failures to meet

our standards of professional conduct.         Therefore, its reliance on those prior

decisions of our court to justify a fitness requirement in this case is misplaced.



      However, Disciplinary Counsel also posits that the seriousness of

respondent’s misconduct has a predictive value and that the Board failed to

consider all of the aggravating factors present in this case, and weigh them

appropriately against respondent’s rehabilitation evidence. While we agree that the

severity of a lawyer’s misconduct can support the imposition of a fitness

requirement, it is only where the record contains clear and convincing evidence

that casts a serious doubt upon the attorney’s continuing fitness to practice law that

it is appropriate. See In re Cater, 887 A.2d at 24. Here, we are satisfied that

respondent accepted her responsibility for the misconduct, stipulated to almost all

of the charges, and took appropriate steps to ensure, to the degree possible, that

such misconduct would not occur again.           We agree with the Board that her

acknowledgement of her wrongdoings, and the remedial measures she embraced to

prevent a re-occurrence of this conduct in the future recommends against assigning

any predictive value to her past misconduct.
                                         17

      We acknowledge that there is no bright line test for determining whether and

when an attorney is fit to practice law. In prior cases, we have tried to distinguish

between those circumstances where a fitness requirement is appropriate and where

it is not. See In re Guberman, 978 A.2d at 211. The detailed examination by the

Guberman court need not be repeated here; however, the court in that case

observed that this court historically has imposed a fitness requirement when an

attorney shows a lack of remorse; failed to cooperate or engaged in questionable

conduct during the disciplinary process; engaged in repeated neglect of client

matters; engaged in repeated misconduct of the type for which the attorney was

previously disciplined; or failed to resolve misconduct attributed to her personal

problems and pressures. Conversely, the court observed that we generally do not

impose a fitness requirement when the misconduct involves a response to the

pressure of the moment or unique situations that are unlikely to be repeated. Id.



      Here, while respondent’s misconduct was serious, since learning of her

suspension respondent has fully cooperated with the disciplinary process. Remorse

for her misconduct was evident during the disciplinary proceeding and during oral

arguments before this court. She has also taken numerous steps to resolve the

personal problems and pressures that contributed to her misconduct.          Finally,

respondent’s decision to transition into a purely civil practice to eliminate the
                                         18

trigger that led to her shut down, reduces the likelihood that a situation like this

will be repeated. For these reasons, this case is distinguishable from others where

we have imposed a fitness requirement.



                              C. Future Monitoring



      Despite our belief that a fitness requirement is not warranted here, we do

agree with Disciplinary Counsel that some sort of monitoring and support should

be required of and given to respondent. Respondent neglected the cases of five

indigent criminal appellants, filed unnecessary requests for extensions of time to

file briefs, failed to file briefs, avoided official correspondence from Disciplinary

Counsel and this court, and destroyed client files. Although respondent has since

sought mental health treatment for her “shut down,” fully cooperated with

Disciplinary Counsel, and accepted responsibility for her actions, we feel that some

manner of assurance must be instituted to ensure that respondent continues to take

steps to address the issues that led to her misconduct.



      In the past, we have encouraged the use of a practice monitor in lieu of

imposing a fitness requirement where a fitness requirement was not “the most

practical and effective method of protecting the public and advancing the goals of
                                         19

attorney discipline” and “to help respondents remedy specific practice deficiencies

that were at the root of their disciplinary violations.”4 In re Edwards, 870 A.2d 90,

98-99 (D.C. 2005); see also In re Cater, 887 A.2d at 23 n.27. Compare In re

Vohra, 762 A.2d 544 (D.C. 2000) (ordering practice monitor to supervise

attorney’s professional conduct and other conditions relating to the attorney’s

mental health issues), and In re Pullings, 724 A.2d 600, 603 (D.C. 1999) (ordering

one-year probation with supervision by a practice monitor for failure to properly

represent a client), with In re Boykins, 999 A.2d at 174 (recognizing an attorney’s

misconduct of negligent misappropriation and misleading of Disciplinary Counsel

during its investigation directly weighed against the use of a practice monitor).

Further, the “[f]ailure to cooperate with practice monitoring then exposes the

attorney to revocation of probation and the imposition of any other permissible

disciplinary sanction to the extent stated in the order imposing probation.” In re

Edwards, 870 A.2d at 98 (citing as example In re Larsen, 633 A.2d 797 (D.C.

1993)).



      While not appropriate in every case, respondent’s unique mental avoidance


      4
         “We also may require a respondent to cooperate with a practice monitor
while on suspension as a condition of reinstatement.” In re Edwards, 870 A.2d at
98 (citing D.C. Bar R. XI, § 3 (b) (“authorizing the imposition of ‘any other
reasonable condition’”)).
                                         20

issues, which only manifested in her criminal practice, make a practice monitor

appropriate in lieu of a fitness requirement. By overseeing her current practice, the

monitor can “help assure that respondent not only understands but also fulfills her

ethical obligations.” In re Edwards, 870 A.2d at 99. The monitor shall work with

respondent to ensure that she has systems in place to file court documents in a

timely manner and help avoid unnecessary delays and procrastination. Further, the

practice monitor will be in a position to observe respondent’s emotional response

to the pressures of her legal practice.       If respondent fails to follow proper

procedures or otherwise engages in unprofessional conduct, the monitor can sound

an early alarm.      This requirement will be in addition to the conditions

recommended by the Board. 5



      While we agree with the Board that a probationary period in lieu of a fitness

requirement is appropriate in this case, we believe the gravity of respondent’s

actions as well as the need to protect the public require a longer period of probation

than the Board recommended. Accordingly, all but ninety days of respondent’s

suspension will be stayed in favor of an eighteen-month probation period. See In


      5
         The Board recommended that respondent (1) continue to engage and
comply with the D.C. Bar Lawyer Assistance Program for monitoring and
treatment, and (2) be removed from all panel lists for court-appointed counsel,
without prejudice to her ability to reapply.
                                         21

re Peek, 565 A.2d 627, 634 (D.C. 1989) (“[W]e cannot conclude that a respondent

attorney will be aggrieved by a long probationary term that affords an obvious

advantage: the continuation or early resumption of a law practice that otherwise

would be suspended”); see also In re Elgin, 918 A.2d 362, 376 (D.C. 2007)

(“[O]ur purpose in conducting disciplinary proceedings and imposing sanctions is

not to punish the attorney; rather, it is to offer the desired protection by assuring

the continued or restored fitness of an attorney to practice law”) (quoting In re

Bettis, 855 A.2d 282, 287 (D.C. 2004)). If respondent decides to resume the

practice of law during her probationary period, a practice monitor will be provided

to her by the Board.        The practice monitor shall ensure that respondent has

processes in place to prevent a reoccurrence of the violations that led to this

disciplinary proceeding. Failure to cooperate shall constitute a violation of her

probation that will subject respondent to revocation of probation and the

imposition of a period of suspension of ninety days, with the additional

requirement that she furnish proof of fitness to practice as a condition of her

reinstatement thereafter.



                                   IV. Conclusion



      The integrity of the bar is of the utmost importance to this court.
                                         22

Respondent’s actions fell far below the standard set for attorneys, severely

hindered five indigent criminal appeals, and undermined the reputation of our CJA

panel system. That said, we are satisfied that respondent has acknowledged the

severity of her misconduct and that she has taken appropriate steps to prevent its

future occurrence to the degree necessary to discourage the imposition of a fitness

requirement. However, a period of probation is appropriate so that we can monitor

respondent’s efforts to fully remedy the causes of her past transgressions.



      Therefore, it is hereby ordered that respondent is suspended from the

practice of law for a period of six months, all but ninety days of which is stayed in

favor of an eighteen-month probation period, with the same probation conditions

recommended by the Board, including that respondent continue to engage and

comply with the D.C. Bar Lawyer Assistance Program for monitoring and

treatment. Further, Respondent is removed from all panel lists for court-appointed

counsel in Superior Court and the Court of Appeals. Respondent’s attention is

drawn to the reinstatement provisions under D.C. Bar R. XI, § 16 (c), including the

filing of the affidavit required under D.C. Bar R. XI, § 14 (g).



                                                     So ordered.